Citation Nr: 1030389	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-29 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the rating reduction from 70 percent to 40 percent for 
bilateral hearing loss effective June 1, 2008 was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.W. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins

INTRODUCTION

In June 2010, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge in support of his claim 
on appeal.  At that time, the appellant reported that his 
bilateral hearing had worsened since his most recent VA 
examination in October 2007. See June 2010 BVA hearing 
transcript, p. 7.  In light of this testimony, the Board 
finds that the issue of entitlement to an increased rating 
in excess of 40 percent for bilateral hearing loss has 
been raised by the record.  As the Board does not have 
jurisdiction over this increased rating claim, it is 
REFERRED to the AOJ for appropriate action.  

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Petersburg, Florida in which the RO reduced the 
appellant's disability rating for his service-connected bilateral 
hearing loss from 70 percent to 40 percent effective June 1, 
2008.  The appellant, who had active service from April 1956 to 
February 1958, appealed that decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.    
 
For reasons discussed in more detail below, the Board finds that 
additional development is necessary in this case.  As such, the 
appeal is REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the appellant seeks restoration of a 70 percent 
disability rating for his service-connected bilateral hearing 
loss that was reduced to 40 percent in the March 2008 rating 
decision on appeal.  In terms of procedural history, the Board 
observes that the appellant was initially granted service 
connection for right ear hearing loss in July 1979 and was 
assigned a 10 percent disability rating effective December 27, 
1978. See July 1979 rating decision; see also rating decision 
dated in February 1986 (the RO confirmed the assignment of a 10 
percent disability rating for the appellant's right ear hearing 
loss).  In an October 2001 rating decision, the RO determined 
that the appellant should be granted service connection for 
bilateral hearing loss and assigned a 30 percent disability 
rating for this disorder effective June 4, 2001. See October 2001 
rating decision.  Thereafter, in a June 2006 rating decision, the 
RO increased the appellant's bilateral hearing loss disability 
rating from 30 percent to 70 percent effective May 11, 2006, 
based upon a June 2006 VA examination report that indicated a 
shift in the appellant's speech recognition scores. See June 2006 
rating decision.  In increasing the appellant's disability 
rating, the RO notified the appellant that since his June 2006 VA 
examination report (inadvertently referred to as a report dated 
in May 2006) showed a significant change in speech discrimination 
from a previous evaluation in March 2006, the assigned 70 percent 
evaluation was not considered permanent and was subject to a 
future review examination. Id., p. 2.  

Subsequently, the appellant was afforded a VA audiological 
examination in October 2007. See July 2007 request for VA 
examination; September 2007 report of contact; October 2007 VA 
examination report.  In light of the October 2007 VA examination 
results in conjunction with other medical records associated with 
the claims file, the RO proposed to reduce the appellant's 
bilateral hearing loss disability rating from 70 percent to 40 
percent in October 2007. See October 2007 rating decision; 
November 2007 notice letter.  This rating reduction was 
effectuated in the March 2008 rating decision on appeal; and 
became effective on June 1, 2008. See March 2008 rating decision.  
Thus, this appeal essentially involves two questions.  First, the 
Board must determine whether the reduction in the appellant's 70 
percent evaluation for his service-connected bilateral hearing 
loss was proper and/or is the appellant entitled to restoration 
of this 70 percent evaluation.  If the reduction was proper, a 
secondary issue that must be determined by the Board was whether 
the assignment of a 40 percent disability rating effective June 
1, 2008 was appropriate.

For the record, the Board observes that the medical evidence in 
this case shows the appellant's 70 percent disability rating for 
his bilateral hearing loss was in effect for less than 5 years.  
As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which 
sets forth certain regulatory requirements which must be complied 
with before evaluations which have been in effect for five or 
more years may be reduced, are not applicable.  See also 38 
C.F.R. § 3.344(c).  

Turning to the evidence in this case, the Board observes that the 
appellant was notified of the RO's intent to reduce the 70 
percent evaluation for his service-connected bilateral hearing 
loss by letter dated October 5, 2007.  In this notice, the 
appellant was afforded an opportunity to have a predetermination 
hearing and given at least 60 days in which to present additional 
evidence. 38 C.F.R. §§ 3.105(e), (i).  Final action to reduce the 
70 percent evaluation to a 40 percent disability rating was taken 
pursuant to 38 C.F.R. § 3.105(e) on March 6, 2008.  The appellant 
was informed of this decision by letter dated March 17, 2008.  
The reduction was made effective beginning June 1, 2008.  Based 
on a review of this procedural history, it appears that the RO 
complied with all of the requirements of 38 C.F.R. § 3.105(e).  

However, a review of the claims file reveals conflicting 
information as to the severity of the appellant's service-
connected bilateral hearing loss, particularly in regards to the 
appellant's speech recognition scores.  In this regard, the Board 
observes (as mentioned previously) that the appellant's bilateral 
hearing loss disability rating was increased from 10 percent to 
30 percent in October 2001 on the basis of a June 2001 VA 
examination report in the claims file.  At that time, the 
appellant's puretone decibel losses and average decibel losses 
were found to be the following: 

HERTZ
1000
2000
3000
4000
Average
RIGHT
85
120+
120+
120+
110
LEFT
55
55
60
65
59

See October 2001 rating decision; June 2001 VA examination 
report.  The appellant's speech recognition scores for the 
Maryland CNC Word List were reported to be zero percent for the 
right ear and 84 percent for the left ear. Id.  

Thereafter, in	 May 2006, the appellant submitted a statement to 
the RO that was determined to be a request for an increased 
rating. See May 2006 statement in support of claim.  He was 
scheduled for a VA examination that took place in June 2006.  At 
that time, the appellant's audiogram revealed the following: 

HERTZ
1000
2000
3000
4000
Average
RIGHT
90
105+
105+
105+
101.25
LEFT
55
70
85
80
72.5

The appellant was noted to have speech recognition scores of zero 
for the right ear (as this could not be tested) and 48 percent 
for the left ear at that time. See June 2006 VA examination 
report.  In light of the appellant's apparent shift in his left 
ear speech recognition (from 84 percent to 48 percent), the RO 
increased the appellant's disability rating from 30 percent to 70 
percent. See June 2006 rating decision; see also VA medical 
records dated in April 2004 and March 2006.  

Subsequently, the appellant was afforded another VA audiological 
examination in October 2007 to determine the current severity of 
his bilateral hearing loss. See July 2007 request for VA 
examination; September 2007 report of contact.  At that time, the 
appellant's average decibel losses were reported as 101.25 for 
the right ear and 68.75 for the left ear:  

HERTZ
1000
2000
3000
4000
Average
RIGHT
90
105+
105+
105+
101.25
LEFT
55
65
80
75
66.75

See October 2007 VA examination report, p. 3.  Speech recognition 
scores were reported as "CNT" for the right ear and 76 percent 
at 88 decibels for the left ear. Id.

After considering the October 2007 VA examination results in 
conjunction with the other audiological data of record, the RO 
proposed reducing the appellant's bilateral hearing loss 
disability rating. See November 2007 letter from the RO with 
proposed rating decision dated in October 2007. In response to 
this proposal, the appellant submitted a private audiogram and 
medical notes dated in November 2007. See November 2007 private 
medical records.  This audiogram was not converted in terms of 
setting forth specific puretone thresholds for each of the 
audiological frequencies; and appears to have been tested 
pursuant to the "w-22 word list" rather than the Maryland CNC 
speech discrimination test. Id.  However, a visual review of the 
audiogram indicates that it appears consistent with the puretone 
decibel losses found during the appellant's October 2007 VA 
examination reports.  Notably though, the medical notes attached 
to the private audiogram indicate that the appellant's 
audiometric testing revealed moderate-to-severe sensorineural 
hearing loss in the left ear with 60 percent discrimination; and 
a moderately severe to profound sensorineural hearing loss in the 
right ear with zero percent discrimination.  Id.  Thus, the 
appellant's left ear speech discrimination score in November 2007 
was much lower than the score found in October 2007 if such 
comparison is appropriate.   

In terms of analyzing the above-referenced evidence, the Board 
observes that after utilizing the criteria listed under 38 C.F.R. 
§ 4.85 and 38 C.F.R. § 4.86 (the application of which the 
appellant qualifies in relationship to both ears), the 
appellant's hearing loss disability rating may be affected if his 
left ear speech discrimination score is determined to be closer 
to 60 percent in comparison to 76 percent.  Stated another way, 
while the assignment of a 40 percent disability rating would be 
applicable in a situation in which the appellant's right ear was 
assigned a numeric designation of XI for hearing impairment 
(pursuant to 38 C.F.R. § 4.85, Table VI) and his left ear 
assigned a numeric designation of V (when considered under 38 
C.F.R. § 4.85, Table VIA), a disability rating of either 50 
percent or 60 percent could be warranted if the evidence 
indicates a speech recognition score of 60 percent (pursuant to 
38 C.F.R. § 4.85, Table VI) since such a score would change the 
numeric designation of the appellant's left ear from V to either 
VI or VII.  This evidence, in conjunction with the appellant's 
BVA hearing testimony pertaining to potential "false-positive" 
results during his October 2007 VA examination, leads the Board 
to the conclusion that doubt has been raised in regards to the 
accuracy of the appellant's 2007 speech recognition results.  As 
such, the Board finds that a VA examination and medical opinion 
are necessary to reconcile the speech recognition shifts that are 
apparent in the record.  



Accordingly, the case is REMANDED for the following actions:

1.	The RO should afford the appellant a VA 
audiological examination to determine 
the current nature and severity of the 
appellant's bilateral hearing loss.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the nature and severity of 
the appellant's service-connected 
hearing loss, to specifically include 
addressing the shifts of the appellant's 
speech recognition scores.  Any opinions 
expressed should be accompanied by a 
clear rationale, and a discussion of the 
facts and medical principles involved.  

2.	When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

